Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s preliminary amendment, filed 12/28/2021, have been reviewed by the examiner.  Examiner notes the amendment to claims.  Claims 1, 3-6 and 8-20 remain pending with claim 20 withdrawn.  In view of the amendment the claims, the examiner has withdrawn the 35 USC 112 rejection.
Response to Arguments
Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive as they are directed to newly added claim requirements that are specifically addressed below.
The applicant’s arguments as it relates to the advantages of the claimed conditioning plasma are noted, but not persuasive.  Specifically, it is unclear if this is allegations of unexpected results; however, the applicant has not provided factual evidence commensurate in scope with the claims as drafted to support the secondary consideration of unexpected results.   Additionally, while the examiner notes the prior art does not measure the density, the examiner notes as outlined below that the process kit with a TiN layer is exposed to a conditioning plasma comprising nitrogen and hydrogen.  As outlined in the rejection, a full review of the specification illustrates that the claimed density is merely a result of the claimed process steps, a complete and full reading of the specification and claims as drafted illustrates the density increase is directly a result of the process steps taken and therefore since the prior art discloses each and 
"The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985)
Additionally, Narushima, also discloses a nitriding plasma for treatment of a layer on a chamber component such as showerhead and discloses using a gas consisting essentially of Ar, H2 and ammonia (0055, 0080) and therefore the applicant’s arguments of the benefits associated with nitridation is not persuasive as the prior art discloses the same gases and components.  
Examiner maintains that the factual evidence supports a prima facie case of obviousness and the applicants have failed to proffer sufficient factual evidence to rebut the examiner obviousness as set forth below.
All other arguments are not supported by factual evidence or are not commensurate in scope with the broadly drafted claims and are therefore deemed moot.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-6, 8-9, 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20190185999 by Shanbhag et al. taken with US Patent Application Publication 20040038525 by Meng et al.
Claim 1:  Shanbhag discloses a deposition method comprising: exposing a process kit of a process chamber having a nitride film, such as a TiN layer, thereon to a conditioning process comprising nitrogen and hydrogen radicals to form a conditioned nitride film (Example 1-2, 0071, 0077); 
Shanbag discloses a restoration plasma, such that the process kit with a protective layer of a nitride is exposed to a conditioning plasma that includes a nitrogen containing species (0099-0105). Shanbag discloses conditioning in the deposition chamber and plasma conditioning is performed in situ in the chamber which the component is installed (0097) and 
Shanbhag discloses using the process kit for ALD process for the formation of layers in an integrated circuit (0036), but fails to explicitly disclose the layers.  However, Meng disclose a method for formation of ALD layers for an integrated circuit and discloses depositing a nitride layer on the IC using ALD (0041-0042) and therefore taking the references collectively it would have been obvious to have modified Shanbhag, who discloses ALD deposition for IC formation, with the nitride layer as suggested by Meng because Meng discloses IC formation includes the ALD formation of nitride layers.
As for the density as claimed, the examiner notes that the prior art disclose exposing the claimed nitride layer  (i.e. TiN) to the claimed plasma and a complete and full reading of the specification and claims as drafted illustrates the density increase is directly a result of the process steps taken and therefore since the prior art discloses each and every process step including subjecting the nitride layer to plasma including N and H, the prior art must necessarily result in the claimed density change, unless the applicant is using different process requirements or process steps not disclosed or claimed to achieve the density results.
Claim 4:  As for the compressive stress as claimed, the examiner notes that the prior art disclose exposing the claimed nitride layer to the claimed plasma and a complete and full reading of the specification and claims as drafted illustrates the stress is directly a result of the 
	Claim 5:  Meng discloses ALD deposition (abstract) and using such would have been obvious as predictable.
	Claim 6:  Shanbag discloses a wafer (0104) is used during the restoration plasma which may include reactants for forming the nitride layer (0106-0107) and therefore using a wafer or plurality of wafers during restoration plasma comprising reactants would have been obvious as predictable.
	Claim 8-9:  Shanbhag discloses a restoration plasma of ammonia (0074) or nitrogen (0099).
	Claim 12:  Shanbhag discloses frequency that overlaps the claimed range and therefore makes obvious such (0101).
	Claim 13:  Shanbhag discloses pressure that overlaps the claimed range and therefore makes obvious such (0101).
Claim 14:  Shanbhag discloses time that overlaps the claimed range and therefore makes obvious such (0100).
Claim 15:  Shanbhag discloses exposing a plurality of wafers before restoration, wherein the number of wafers between restoration plasma overlaps the claimed range and therefore makes obvious such (0102).

Claim 17:  Shanbhag discloses coating a showerhead, etc. (0077).
Claim 18-19:  The limitations of these claims are specifically addressed above.  

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shanbhag et al. taken with Meng et al. taken with US Patent Application Publication 20120318457 by Nguyen et al.
	Shanbhag with Meng discloses all that is taught above and discloses depositing various nitride layers on the surface of the chamber component (0071-0072); however fails to disclose TaN.  However, Nguyen discloses coating chamber components with TaN is known in the art to provide protections and therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have use the TaN protective coating because such is taught by Nguyen as a known protective coating.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shanbhag et al. taken with Meng et al. and further in view of US Patent Application Publication 20100081292 by Narushima et al.
2 and ammonia (0055, 0080) and therefore taking the references collectively it would have been obvious as predictable to use the nitriding gas as suggested by Narushima because Shanbhag disclose using known nitrogen based plasma treatments and such is taught by Narushima and therefore predictable results would follow.
Claim 11:  Narushima discloses the ratio of the gases is a result effective variable directly affecting the process and therefore determination of the optimum values would have been obvious to one of ordinary skill in the art at the time of the invention through routine experimentation.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 



/DAVID P TUROCY/             Primary Examiner, Art Unit 1718